J-A27030-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                      Appellee                 :
                                               :
               v.                              :
                                               :
                                               :
    IRENE F. MILLER                            :
                                               :
                      Appellant                    No. 770 WDA 2017


                   Appeal from the Order Entered May 2, 2017
     In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-SA-0000317-2017


BEFORE: BENDER, P.J.E., SHOGAN, J., and MUSMANNO, J.

MEMORANDUM BY SHOGAN, J.:                              FILED JANUARY 5, 2018

        Appellant, Irene F. Miller, appeals pro se from the order imposed in the

Court of Common Pleas of Allegheny County on May 2, 2017, following her

conviction of a motor vehicle offense. After diligently attempting review, we

quash her appeal.

        The trial court summarized the procedural history of this case as

follows:

              On May 2, 2017, following a de novo hearing, this [c]ourt
        adjudicated [Appellant] guilty of violating 75 Pa.C.S.A. § 3308,[1]


____________________________________________


1
  Section 3308(b) of the Motor Vehicle Code defines this violation as follows:
“Driving on one-way roadway.--Upon a roadway designated for one-way
traffic, a vehicle shall be driven only in the direction designated at all or such
(Footnote Continued Next Page)
J-A27030-17


      one-way roadways, and imposed a fine of $25.00, plus costs.
      On May 26, 2017, [Appellant] filed an appeal to the Superior
      Court of Pennsylvania.[2]     On May 31, 2017, this [c]ourt
      [o]rdered [Appellant] to file a 1925(b) Statement within 21
      days, which was timely filed on June 9, 2017.

Trial Court Opinion, 6/20/17, at 1. The trial court filed its Pa.R.A.P. 1925(a)

opinion on June 20, 2017.

      Appellant has filed an untitled pleading with this Court that consists of

a compilation of various documents, including a list of docket entries, the

trial court opinion, a list of vehicle code provisions, a page from what

appears to be an unidentified textbook, a course completion certificate from

“The AAA Driver Improvement Program,” and various photographs with

hand-written notes. Also included in this filing is a two-page “Statement of

Facts” that appears to have been prepared by Appellant. For lack of a better

term, and for ease of reference, we shall refer to this filing as “Appellant’s

Brief.” Despite this reference, we are compelled to address the significant

deficiencies of this filing.
                       _______________________
(Footnote Continued)

times as shall be indicated by official traffic-control devices.” 75 Pa.C.S. §
3308(b).
2
   Appellant petitioned the court for leave to proceed in forma pauperis on
appeal, and the trial court granted that request by order entered February
21, 2017. Although Appellant was granted permission to proceed in forma
pauperis, she was not entitled to counsel on appeal. “[T]here is no right to
counsel where the only sentence provided for in a summary violation is a
fine and costs.” Commonwealth v. Smith, 868 A.2d 1253, 1256 (Pa.
Super. 2005) (quoting Commonwealth v. Long, 688 A.2d 198, 201 (Pa.
Super. 1996)).




                                            -2-
J-A27030-17


      Our rules of appellate procedure provide that where the defects in a

brief are so substantial as to preclude meaningful judicial review, the appeal

may be quashed or dismissed. Pa.R.A.P. 2101. Herein, Appellant’s brief fails

to comply with any of the requirements outlined in Pa.R.A.P. 2111.        The

purported brief lacks a statement of jurisdiction; statement of the scope and

standard of review; statement of the questions involved; statement of the

case; summary of argument; and argument section. Pa.R.A.P. 2111.

      Moreover, to the extent that Appellant attempts to level any

arguments in her “statement of facts”, those arguments are undeveloped and

incomplete. Pursuant to Pa.R.A.P. 2119(a), “[t]he argument shall be divided

into as many parts as there are questions to be argued ... followed by such

discussion and citation of authorities as are deemed pertinent.”    Appellant

fails to develop any argument with citation to the record or pertinent

authority, and the statement contains nothing more than a list of facts

presented in the light most favorable to her.      Because Appellant’s brief

flagrantly ignores the Pennsylvania Rules of Appellate Procedure, we are

unable to clearly define her exact point of controversy. While the trial court

surmised that Appellant was challenging the sufficiency of the evidence

supporting her conviction, we decline to engage in such speculation.

Appellant has failed to provide us with a proper brief, and therefore, we are

unable to conduct meaningful appellate review.




                                     -3-
J-A27030-17


     We acknowledge that Appellant has filed this brief pro se, but have

stated the following in such circumstances:

     While this Court is willing to liberally construe materials filed by
     a pro se litigant, we note that [a]ppellant is not entitled to any
     particular advantage because she lacks legal training. As our
     Supreme Court has explained, any layperson choosing to
     represent herself in a legal proceeding must, to some reasonable
     extent, assume the risk that her lack of expertise and legal
     training will prove her undoing. Consequently, we decline to
     become the appellant’s counsel. When issues are not properly
     raised and developed in briefs, when the briefs are wholly
     inadequate to present specific issues for review, a Court will not
     consider the merits thereof.

Commonwealth v. Greenwalt, 796 A.2d 996, 997 (Pa. Super. 2002)

(internal citations and quotation marks omitted).     Because the defects in

Appellant’s brief are substantial and preclude this Court from conducting any

meaningful appellate review, we quash this appeal.

     Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/5/2018




                                    -4-